Citation Nr: 0025507	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-10 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for dental trauma 
(missing tooth #9), for treatment purposes only.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1956.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of service connection for dental trauma (missing 
tooth #9), for treatment purposes only will be addressed in 
the Remand following the Order section of this decision.  


FINDINGS OF FACT

1.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for bilateral hearing loss is plausible.  

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for tinnitus is plausible.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for tinnitus.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's DD 214 shows that he served as an aircraft 
mechanic in the Navy.  It does not list awards or decorations 
denoting engagement in combat action with the enemy.  

The service medical records are negative for complaint of or 
treatment for hearing loss or tinnitus.  The June 1956 
separation examination reported whispered and spoken voice 
test results as 15/15, bilaterally.

On VA audiometric examination in July 1998, the veteran 
reported a long history of noise exposure while in the 
service on the flight line and after as a home renovator 
using power tools.  He relayed complaints from his family 
regarding his communication difficulties and his extreme 
difficulty hearing in backgrounds of noise.  He also reported 
very bothersome tinnitus which did not interfere with his 
sleep pattern at the moment.  Audiometric testing revealed 
pure tone threshold levels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
70
80
85
LEFT
10
25
75
85
95

Speech recognition was 94 percent in the right ear and 80 
percent in the left ear.  The diagnoses were high frequency 
sensorineural hearing loss, bilaterally, and tinnitus, 
bilaterally.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted on a 
presumptive basis for certain diseases, including 
sensorineural hearing loss, if the disability becomes 
manifest to a compensable degree within one year after 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The medical evidence in this case fails to establish that 
either the veteran's bilateral hearing loss disability or 
tinnitus has been linked to service by competent evidence.  
Although the July 1998 VA examination shows that the veteran 
has current hearing loss disability for VA purposes pursuant 
to 38 C.F.R. § 3.385, the report does not indicate or even 
suggest a link to service.  The report also does not link the 
veteran's tinnitus to service.  The Board notes that at the 
examination the veteran, himself, provided another possible 
etiological explanation for his conditions, i.e., after 
service noise exposure from power tools while working as a 
home renovator.  In the absence of a finding of present 
disabilities that have been related to service, the Board 
finds that the claims for service connection are not 
plausible and, therefore, not well-grounded.  Rabideau v. 
Derwinski, 2 Vet.App. 141, 143-44 (1992).

The veteran's representative, during his December 1999 
Appellant's Brief, asserted that the holding in the case of 
Peters v. Brown, 6 Vet.App. 540 (1994) applies, and that the 
Board should find this case well-grounded and remand it for a 
VA audiology examination.  However, the Board notes that in 
the Peters case, the veteran was a combat veteran who 
submitted a statement from his private physician to the 
effect that his hearing loss was consistent with noise- 
induced hearing loss from acoustic trauma such as would be 
sustained as a crewmember on a B-26.  In this case, however, 
the record does not show that the veteran engaged in combat.  
Further, and more importantly, there is no medical evidence 
indicating that the veteran's hearing loss is causally 
related to his active service.

The Board rejects the veteran's assertions of present 
disability attributable to service or a service-connected 
disability as probative of a well-grounded claim.  Such 
opinions involve medical causation or medical diagnosis as to 
the effect that the claims are "plausible" or "possible" 
as required by Grottveit.  As the United States Court of 
Appeals for Veterans Claims (Court) (formerly known as the 
United States Court of Veterans Appeal) held in Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992), lay persons are not 
competent to offer medical opinions, so the assertions of lay 
persons concerning medical causation cannot constitute 
evidence of a well-grounded claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

The Court has held that if the veteran fails to submit a 
well-grounded claim, the VA is under no duty to assist him in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
see Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 38 C.F.R. § 
3.159(a).  The veteran's representative contends that the 
VA's M21-1 manual provisions indicate that the claim must be 
fully developed prior to determining whether the claim is 
well grounded, and that this requirement is binding on the 
Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet.App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Morton v. 
West, 12 Vet.App. 477 (1999), req. for en banc consideration 
by a judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) 
(per curiam), the Court addressed and rejected this precise 
argument as raised by the veteran in this case with respect 
to M21-1 manual provisions concerning the development of 
claims.  Id. at 484-86.  In that decision, the Court held 
that the Secretary cannot undertake to assist a veteran in 
developing the facts pertinent to his or her claim until such 
claim has first been established to be well grounded.  Id.  
Thus, the Court's holding on the issue of the VA's duty to 
assist in connection with the well-grounded claim 
determination is quite clear.  Therefore, the Board has 
determined that, in the absence of a well-grounded claim, the 
VA has no duty to assist the veteran in developing his case.  
See Epps v . Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  


REMAND

The December 1998 rating decision on appeal denied 
entitlement to service connection for dental trauma (missing 
tooth #9), for purposes of VA compensation only.  That month, 
the veteran expressed disagreement with the determination.  
While the statement of the case issued to the veteran and his 
representative in January 1999 referenced 38 C.F.R. § 4.149 
(effective prior to June 8, 1999), then in effect, it failed 
to provide a discussion of how such applicable regulation 
governing consideration of a claim for service connection of 
dental conditions affected a determination for treatment 
purposes, as required by 38 C.F.R. § 19.29(b).  Rather, the 
discussion focused on when compensation was payable.  In a 
substantive appeal referencing multiple issues, received in 
May 1999, the veteran advised that his claim for service 
connection of dental trauma with missing tooth #9 had been 
for treatment purposes.  He expressly stated that he was not 
seeking service connection of dental trauma for compensation 
purposes, and that the wrong issue had been adjudicated.  As 
such, an appeal has not been completed with regard to a claim 
for service connection of dental trauma for compensation.  
The Board further notes that the regulation governing service 
connection of dental conditions for treatment purposes was 
amended effective June 8, 1999.  64 Fed.Reg. 30393 (1999) 
(now codified at 38 C.F.R. § 3.381 (1999)).

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should adjudicate the issue of 
entitlement to service connection of 
dental trauma (missing tooth #9) for 
treatment purposes.  Notice of the 
determination and his appellate rights 
should be provided to the veteran and his 
representative.  If notice of 
disagreement is received with respect to 
such determination, the RO should issue a 
statement of the case (SOC) reflecting 
such consideration for treatment 
purposes.  Specifically, the SOC must 
contain a summary of the applicable laws 
and regulations, with appropriate 
citation, to include 38 C.F.R. § 3.381 
with reference to 38 C.F.R. § 17.161, and 
a discussion of how such regulations 
affect the determination for treatment 
purposes.  The veteran and his 
representative must be afforded the 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board as 
appropriate.  The Board intimates no opinion as to the 
ultimate outcome of this case.  No further action is required 
of the veteran unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 



